Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
The application has been amended as follows: claims 1 -9, 12-13, 15, 17, 31 -35 and Claims 7-9, 17, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group. Thus, claims 1-6, 12-13, 15, 34-35 are examined below.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
For an example, the specification, Para. 69 recites “the bearing 70b is an example of a second bearing member” as seen in Figure 10, it is on the countershaft 602, but Claim 1, lines 14-15 recites “a second bearing member rotatably supporting the motor shaft and positioned between the motor and the first pulley” and

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, 15, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Saiton et al (US 2006/0266190) hereinafter Saiton in view of Imamura (JP 2010274391, Published 12/09/2010, and Translation).
Regarding claim 1, Saiton shows a cutting tool (a miter saw, Figures 1-2 and 12) comprising:
a motor (Para. 63, “a motor portion 42”) having a motor shaft (423, Figure 12) configured to be drivingly rotated; 

a countershaft (433B, Figure 13) rotatably driven in accordance with a rotation of the motor shaft; 
a second pulley (433) and a first gear (433A), those provided at the countershaft; 
a first belt (432, Figure 12) looped under tension over the first pulley and the second pulley to transmit the rotation of the motor shaft to the countershaft;
an output shaft (434B) having a mount portion (436) to which a cutter blade (45) is attachable;
a second gear provided at the output shaft;
a first bearing member (442) rotatably supporting the countershaft and positioned between the second pulley and the first gear;
a second bearing member (423) rotatably supporting the motor shaft and positioned between the motor and the first pulley; 
a support base (Figure 13 below) having a first part supporting the first bearing member and a second part (42, a motor housing, Figure 12) supporting the second bearing member, the support base being formed integrally by the first part and the second part (Figure 12, all housing parts are mounted or integrally formed together); and
a third bearing member (441, Figure 13) rotatably supporting the countershaft and positioned opposite to the first bearing member relative to the second pulley (Figure 13).
However, Saiton fails to show third and fourth pulleys.
Imamura shows a similar cutting device (a miter saw 10, Figure 3) including a motor shaft (500) having a first pulley (600), a countershaft (605) having a second pulley (604) and a third pulley (606), and an output shaft (322a) having a fourth pulley 610), wherein a second belt (608) is looped under tension over the third pulley and the fourth pulley to transmit a rotation of the countershaft to the output shaft.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first and second gears of Saiton to have third and fourth pulleys with a second belt, as taught by Imamura, in order to allow the cutting device to reduce noise and vibrations during operation.
Regarding claim 2, the modified device of Saiton shows all of the limitations as stated in claim 1 above except a fourth bearing member rotatably supporting the countershaft and positioned opposite to the second pulley relative to the third pulley.
Imamura also shows a bearing member (66b) that is positioned at an end of the countershaft and adjacent to the third pulley (pulley 606, Figure 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a bearing member (fourth bearing member) that is positioned at an end of the countershaft and adjacent to the third pulley, as taught by Imamura, in order to aid supporting the countershaft and allow the countershaft to be smoothly rotated.
In doing so, a first support member (62, Figure 10 of Imamura should be on the 1st support member location in Figure 13 of Saiton that supports the countershaft 433B) attached to the support base and supporting the fourth bearing member.
Regarding claim 3, the modified device of Saiton shows that a second support member (Figure 13 of Saiton below) attached to the support base; 
a fifth bearing member (444) supported to the support base and rotatably supporting the output shaft; and 
a sixth bearing member (443) supported to the second support member (Figure 13 of Saiton below) and rotatably supporting the output shaft,
wherein the second support member is positioned opposite to the support base relative to the first support member (Figure 13 of Saiton below).

    PNG
    media_image1.png
    867
    595
    media_image1.png
    Greyscale

Regarding claim 4, the modified device of Saiton shows that the first pulley (431, Figure 12 of Saiton) has a diameter smaller than that of the second pulley (433), but the modified device of Saiton fails to show the third pulley has a diameter smaller than that of the fourth pulley. See the embodiment of Imamura’s Figure 3.
However, in the embodiment of figure 7, Imamura also shows that the third pulley (606) has a diameter smaller than that of the fourth pulley (610, Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the transmission mechanism of Imamura’s embodiment (Figure 3) to have a diameter of the third pulley smaller than that of the fourth pulley, as taught by, Imamura’s embodiment (Figure 7), in order to allow the manufacturer to alternatively produce miter saws having different cutting speeds and torques.
In doing so, the first pulley and the second pulley provide a reduction ratio higher than that provided by the third pulley and the fourth pulley (see a diameter ratio of the 1st and 2nd pulleys and a diameter ratio of the 3rd and 4th pulleys in Figure 7 of Imamura).
Regarding claim 12, the modified device of Saiton shows that the second support member comprises a first support portion supporting the sixth bearing member (Figure 13 above, a right portion that supports the bearing 443), and a second support portion supporting the fourth bearing member (a left portion of the 2nd support member. Since all parts are mounted together in the case or housing, the 4th bearing member is directly or indirectly supported by the 2nd support member as seen in Figure 13), the first support portion and the second support portion being differently constructed from each other (Figure 13 of Saiton, see the left and right portions of the 2nd support member are different shapes).
Regarding claim 13, the modified device of Saiton shows that the first support member comprises a first positioning portion (Figure 3 of Imamura, a top hole for a screw 622 or a portion of the 1st support member or the plate 62 that secures and positions the plate 62 and the bearing 66b) to fix a position of the first support portion in a radial direction of the output shaft (Figure 3 of Imamura).
Regarding claim 15, the modified device of Saiton shows that the first support portion comprises a second positioning portion (a bottom hole for a screw 622, Figure 3 of Imamura) to fix a position of the second support portion in a radial direction of the countershaft (Figure 3 of Imamura).
Regarding claim 34, the modified device of Saiton shows that the first belt is a V belt (see Figure 13 of Saiton, the belt appears “V-belt” that wounds around the 2nd pulley and Art translation, line number 508, “V-belt”, Figurer 3 of Imamura, all pulleys have V-shaped surfaces) and wherein the first pulley and the second pulley are V pulleys (Figure 12 of Saiton).
Regarding claim 35, the modified device of Saiton shows all of the limitations as stated in claim 1 above including a holding portion provided in the support base, the first bearing member being fitted into the holding portion from a side of the second pulley (Figure 13 of Saiton above).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Saiton in view of Imamura in view of Okumura et al (US 2007/0256300) hereinafter Okumura.
Regarding claim 5, the modified device of Saiton shows all of the limitations as stated above except that the second belt is a timing belt and the third and fourth pulleys are timing pulleys.
Okunura shows a saw machine (Figures 1-4) including a drive unit (16), first and second timing pulleys (72, 74, Figure 2) for driving a timing belt (26, Para. 48) for directly rotating a saw blade (36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the second belt and third and fourth pulleys, which are directly rotate the saw blade of Saiton to have a timing belt and timing pulleys, as taught by Okunura, in order to allow the transmission mechanism to transmit rotation torques and speeds more efficiency and prevent a slip between the belt and pulleys from occurring.
Regarding claim 6, the modified device of Saiton shows that the first belt is a V belt (see Figure 13 of Saiton, the belt appears “V-belt” that wounds around the 2nd pulley and Art translation, line number 508, “V-belt”, Figurer 3 of Imamura, all pulleys have V-shaped surfaces) and wherein the first pulley and the second pulley are V pulleys (Figure 12 of Saiton).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not apply in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to “the second pulley is located between the first bearing member and the third bearing member. Even when a high tension imparted on the first belt is applied to the second pulley, the countershaft can be stably supported by the first bearing member and the third bearing member. Accordingly, the countershaft can be prevented from tilting.”, as set forth in the remarks, page 11, see the discussions of claims 1-2 and Figure 13 above, the gears have been modified to have pulleys and a belt as taught by Imamura, the bearing 442 is between the pulley 433 and the pulley 606 of Imamura.
See MPEP 2112.01, under the heading "Product and Apparatus Claims - When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent", therefore, doing so  the countershaft can be prevented from tilting.
However, if Applicant believes that the claimed invention’s tool different from the prior art’s tool or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        6/8/2021